UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 06325 Dreyfus Midcap Index Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 10/31 Date of reporting period: 10/31/2015 FORM N-CSR Item 1. Reports to Stockholders. Dreyfus Midcap Index Fund, Inc. ANNUAL REPORT October 31, 2015 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE F U N D A Letter from the President 2 Discussion of Fund Performance 3 Fund Performance 5 Understanding Your Fund’s Expenses 6 Comparing Your Fund’s Expenses With Those of Other Funds 6 Statement of Investments 7 Statement of Financial Futures 20 Statement of Assets and Liabilities 21 Statement of Operations 22 Statement of Changes in Net Assets 23 Financial Highlights 24 Notes to Financial Statements 25 Report of Independent Registered Public Accounting Firm 34 Important Tax Information 35 Board Members Information 36 Officers of the Fund 38 FOR MORE INFORMATION Back Cover Dreyfus Midcap Index Fund, Inc. The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this annual report for Dreyfus Midcap Index Fund, Inc., covering the 12-month period from November 1, 2014, through October 31, 2015. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Financial markets proved volatile over the reporting period amid choppy U.S. and global economic growth. U.S. stocks advanced over the final months of 2014 and the spring of 2015, with some broad measures of market performance setting new record highs. Those gains were largely erased over the summer when global economic instability undermined investor sentiment, but a renewed rally in October enabled most broad stock indices to end the reporting period in positive territory. In contrast, international stocks generally lost a degree of value, with developed markets faring far better than emerging markets amid falling commodity prices and depreciating currency values. U.S. bonds generally produced modestly positive total returns, with municipal bonds and longer term U.S. government securities faring better, on average, than corporate-backed bonds. We expect market volatility to persist over the near term until investors see greater clarity regarding short-term U.S. interest rates and global economic conditions. Our investment strategists and portfolio managers are monitoring developments carefully, keeping a close watch on credit spreads, currency values, commodity prices, corporate profits, economic trends in the emerging markets, and other developments that could influence investor sentiment. Over the longer term, we remain confident that markets are likely to benefit as investors increasingly recognize that inflation is likely to stay low, economic growth expectations are stabilizing, and monetary policies remain accommodative in most regions of the world. In our view, investors will continue to be well served under these circumstances by a long-term perspective and a disciplined investment approach. Thank you for your continued confidence and support. Sincerely, J. Charles Cardona President The Dreyfus Corporation November 16, 2015 2 DISCUSSION OF FUND PERFORMANCE For the period of November 1, 2014, through October 31, 2015, as provided by Thomas J. Durante, CFA, Karen Q. Wong, CFA, and Richard A. Brown, CFA, Portfolio Managers Overview Fund and Market Performance For the 12-month period ended October 31, 2015, Dreyfus Midcap Index Fund produced a total return of 2.98%. 1 The Standard & Poor’s MidCap 400 ® Index (“S&P 400 Index”), the fund’s benchmark, produced a total return of 3.42% for the same period. Modestly positive results from midcap stocks for the reporting period masked heightened volatility stemming from shifting economic sentiment. The difference in returns between the fund and the S&P 400 Index was primarily the result of transaction costs and operating expenses that are not reflected in the S&P 400 Index’s results. The Fund’s Investment Approach The fund seeks to match the total return of the S&P 400 Index by generally investing in all 400 stocks in the S&P 400 Index, in proportion to their respective weightings. The fund may also use stock index futures as a substitute for the sale or purchase of stocks. The S&P 400 Index is composed of 400 stocks of midsize domestic companies across 10 economic sectors. Each stock is weighted by its market capitalization; that is, larger companies have greater representation in the S&P 400 Index than smaller ones. The fund employed futures contracts during the reporting period in its efforts to replicate the returns of the S&P 400 Index. Global Economic Concerns Sparked Market Turmoil After experiencing sharp declines in the early fall, the reporting period began in the midst of a stock market rally driven by robust employment gains and improved consumer and business confidence. The S&P 400 Index climbed through the end of January 2015 despite global economic concerns and plummeting commodity prices. Investors responded negatively in February to sluggish domestic economic growth stemming from severe winter weather and an appreciating U.S. dollar. Indeed, U.S. GDP expanded at an anemic 0.6% annualized rate during the first quarter of 2015, but the S&P 400 Index soon resumed its advance, setting a new record high in June as the U.S. economy regained traction with a 3.9% annualized growth rate for the second quarter. Uncertainty regarding a debt crisis in Greece and slowing economic growth in China again sent U.S. stock prices lower over the summer. In mid-August, the Chinese central bank unexpectedly devalued the country’s currency, sending commodity prices lower. In fact, lower U.S. export activity stemming from global economic weakness was cited as a primary factor behind a deceleration of U.S. economic growth to an annualized 1.5% rate for the third quarter. Midcap stocks dipped into negative territory in late August and through most of September, but a strong rally in October enabled the S&P 400 Index to end the reporting period with a modest gain. 3 DISCUSSION OF FUND PERFORMANCE (continued) Financial Stocks Led Midcap Stocks Higher Although the S&P 400 Index posted a mild single-digit gain for the reporting period overall, the economic sectors that comprise the index delivered widely disparate results. The financials sector led the midcap market’s advance, as insurance companies reported higher earnings due to recent mergers-and-acquisitions activity and strong performance in their fixed-income investment portfolios. In addition, midsize real estate investment trusts (REITs) that specialize in storage facilities and major urban commercial properties gained value in the recovering economy. In the information technology sector, cost containment efforts helped a number of companies maintain their earnings growth. Moreover, some software developers posted higher earnings amid rising demand, and others gained value in the wake of acquisition offers from larger companies. Technology services companies providing global payment and e-commerce solutions also fared particularly well over the reporting period. The health care sector continued to see rising spending on medical services for an aging population, and the market sector benefited from the launch of innovative new breast cancer detection and heart implant technologies. Health care insurers reported higher enrollment rates due to the Affordable Care Act. In contrast, the energy sector lost considerable value over the reporting period. A glut of supply of crude oil was met with tepid global demand, causing petroleum prices to fall sharply. Offshore drillers, exploration-and-production companies, and coal producers were hit especially hard. The materials sector also was hurt by declining commodity prices stemming mainly from reduced demand from the emerging markets and a strengthening U.S. dollar, which weighed on earnings for metals-and-mining companies. Finally, results from the industrials sector were undermined by weakness among trucking firms, railroads, and marine transport companies that struggled with lower demand from China and the U.S. energy industry. Replicating the Performance of the S&P 400 Index Although we do not actively manage the fund’s investments in response to macroeconomic trends, it is worth noting that the U.S. economic recovery appears to remain on track and aggressively accommodative monetary policies are at work in international markets. As always, we have continued to monitor the factors considered by the fund’s investment model in light of current market conditions. November 16, 2015 Equity funds are subject generally to market, market sector, market liquidity, issuer, and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. Stocks of midcap companies often experience sharper price fluctuations than stocks of large-cap companies. ¹ Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. ² SOURCE: Lipper Inc. – Reflects reinvestment of dividends and, where applicable, capital gain distributions. The Standard & Poor’s MidCap 400 Index is a widely accepted, unmanaged total return index measuring the performance of the midsize company segment of the U.S. market. Investors cannot invest directly in any index. 3 “Standard & Poor’s ® ,” “S&P ® ,” and “S&P MidCap 400 ® ” are registered trademarks of Standard & Poor’s Financial Services LLC, and have been licensed for use on behalf of the fund. The fund is not sponsored, endorsed, managed, advised, sold, or promoted by Standard & Poor’s and its affiliates, and Standard & Poor’s and its affiliates make no representation regarding the advisability of investing in the fund. 4 FUND PERFORMANCE Comparison of change in value of $10,000 investment in Dreyfus Midcap Index Fund, Inc. and the Standard & Poor’s MidCap 400 Index Average Annual Total Returns as of 10/31/15 1 Year 5 Years 10 Years Fund 2.98% 12.87% 8.63% Standard & Poor’s MidCap 400 Index 3.42% 13.41% 9.09% † Source: Lipper Inc. Past performance is not predictive of future performance. The fund’s performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The above graph compares a $10,000 investment made in Dreyfus Midcap Index Fund, Inc. on 10/31/05 to a $10,000 investment made in the Standard & Poor’s MidCap 400 Index (the “Index”) on that date. All dividends and capital gain distributions are reinvested. The fund’s performance shown in the line graph above takes into account all applicable fees and expenses. The Index is a widely accepted, unmanaged total return index measuring the performance of the midsize company segment of the U.S. stock market. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Midcap Index Fund, Inc. from May 1, 2015 to October 31, 2015. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended October 31, 2015 Expenses paid per $1,000 † $ Ending value (after expenses) $ COMPARING YOUR FUND’S EXPENSES
